Case: 20-10954       Document: 00515799232            Page: 1      Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 20-10954                         March 29, 2021
                                   Summary Calendar                       Lyle W. Cayce
                                                                               Clerk

   Dina Senga Kaswatuka,

                                                                  Plaintiff—Appellant,

                                           versus

   Dallas/Fort Worth International Airport Board,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:20-CV-495


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Dina Kaswatuka, pro se, sued the Dallas/Fort Worth International
   Airport Board (“DFW”). The district court dismissed on the merits. Kas-
   watuka filed a second complaint with the same factual allegations and legal




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10954     Document: 00515799232           Page: 2   Date Filed: 03/29/2021




                                    No. 20-10954



   bases. The district court dismissed on the merits and, alternatively, on res
   judicata. We affirm.

                                         I.
          Kaswatuka was a Transportation Security Administration (“TSA”)
   agent at the DFW Airport. She alleged that on September 9, 2019, she re-
   ported her manager to the airport police because he had threatened to fire
   her. She claims that the police wouldn’t take her report. She also filed a
   report with the Equal Employment Opportunity Commission (“EEOC”).
          On September 28, Kaswatuka had a phone interview with an EEOC
   investigator during her shift at work. She claims that the police interrupted
   that interview with a “welfare check,” accused her of planning a shooting,
   and conducted a psychological examination. They concluded that Kaswa-
   tuka was paranoid. They also accused her of hating America and Caucasians.
   She asked to stop the investigation, which the officers ignored.
          Kawatuka claims discrimination on two grounds. First, she asserts
   that the officers conspired to protect her white manager, whom she reported.
   Second, she contends that, because she is a black female from the Congo who
   suffers from post-traumatic stress disorder, the police falsely accused her.
          Kaswatuka makes various other allegations. First, the police harassed
   her and hid her food, keys, and other equipment. Second, they refused to
   press charges after an airline passenger had assaulted her. Third, the police
   charged Kaswatuka’s representative in her EEOC complaint with assault and
   removed him.
          On February 27, 2020, Kaswatuka sued DFW, alleging discrimination
   based on race, gender, disability, and national origin. The district court
   dismissed on the merits. Kaswatuka v. DFW Airport Police, No. 4:20-CV-192-
   A, 2020 WL 2086492, at *5 (N.D. Tex. Apr. 29, 2020). On May 15, 2020,




                                         2
Case: 20-10954      Document: 00515799232            Page: 3    Date Filed: 03/29/2021




                                      No. 20-10954



   Kaswatuka filed a second suit against DFW. As the district court noted, the
   May 15 complaint was “identical” to the one filed on February 27. The court
   dismissed on the merits under Federal Rule of Civil Procedure 12(b)(6) and,
   alternatively, based on res judicata. Kaswatuka appeals the dismissal of that
   second suit. Our review is de novo. Ruiz v. Brennan, 851 F.3d 464, 468 (5th
   Cir. 2017).

                                          II.
          DFW contends that res judicata bars Kaswatuka’s claims. We agree.
          Although a defendant ordinarily must raise res judicata “as an affirma-
   tive defense,” a Rule 12(b)(6) dismissal “is appropriate if the res judicata bar
   is apparent from the complaint . . . and the plaintiff fails to challenge the
   defendant’s failure to plead it as an affirmative defense.” Anderson v. Wells
   Fargo Bank, N.A., 953 F.3d 311, 314 (5th Cir. 2020) (cleaned up). Kaswatuka
   didn’t bring any such challenge.
          Thus, we determine whether res judicata is apparent from the com-
   plaint. It is.
          Res judicata is appropriate if: 1) the parties to both actions are
          identical (or at least in privity); 2) the judgment in the first ac-
          tion is rendered by a court of competent jurisdiction; 3) the first
          action concluded with a final judgment on the merits; and
          4) the same claim or cause of action is involved in both suits.
   Ellis v. Amex Life Ins. Co., 211 F.3d 935, 937 (5th Cir. 2000).
          First, the parties to both actions are identical. Although, in her first
   complaint, Kaswatuka pleaded an incorrect name for DFW, the district court
   noted that the proper party, the “Dallas/Fort Worth International Airport
   Board,” was the defendant. Kaswatuka, 2020 WL 2086492, at *1.




                                           3
Case: 20-10954      Document: 00515799232            Page: 4   Date Filed: 03/29/2021




                                     No. 20-10954



          Second, Kaswatuka sued under 42 U.S.C. § 1983, raising a federal
   question. See, e.g., Williams v. Missildine, No. 01-41109, 2002 WL 432653,
   at *1 (5th Cir. Mar. 1, 2002) (per curiam). Thus, the court was of competent
   jurisdiction.
          Third, the district court dismissed Kaswatuka’s claim with prejudice.
   Kaswatuka, 2020 WL 2086492, at *5. And that constitutes “a final judgment
   on the merits for res judicata purposes.” Stevens v. Bank of Am., N.A.,
   587 F. App’x 130, 133 (5th Cir. 2014) (per curiam).
          Fourth, both suits involve “the same claim or cause of action.” Ellis,
   211 F.3d at 937. In both, Kaswatuka claims that she was falsely accused of
   planning a shooting and that airport police and TSA management were col-
   laborating. Kaswatuka, 2020 WL 2086492, at *1. In both suits, she claims
   that those accusations were retaliatory. Id. In both, she claimed discrimina-
   tion based on her “race, gender, post-traumatic stress disorder, and national
   origin.” Id. at *4. In both suits, she raises Fourth and Fifth Amendment
   claims. Id. at *3. In both, she sought relief under the Americans with Disa-
   bilities Act and the Civil Rights Act. Id. at *4–5. As the district court put it,
   the complaints were “identical.”
          In general, “a district court errs in dismissing a pro se complaint for
   failure to state a claim under Rule 12(b)(6) without giving the plaintiff an
   opportunity to amend.” Jones v. Greninger, 188 F.3d 322, 326 (5th Cir. 1999)
   (cleaned up). But “if a complaint alleges the plaintiff’s best case, there is no
   need to remand.” Id. at 327. We thus ask whether “[w]e can perceive of [a]
   viable claim” that a plaintiff “could include in an amended petition with
   regard to these underlying facts.” Id. We perceive none. The court, there-
   fore, did not err by dismissing with prejudice.
          AFFIRMED.




                                          4